Order, Family Court, Bronx County (Denise M. Valme, R.), entered on or about May 15, 2003, which granted petitioner’s application for custody of the subject child, unanimously affirmed, without costs.
Although both parents have loving, nurturing relationships with their son and each could provide an adequate home for him, given the extensive testimony elicited at the hearings, we find no basis for disturbing Family Court’s determination that the child’s best interests would be served by awarding permanent custody to petitioner with liberal visitation for respondent (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]). The referee was in the unique position of having heard the witnesses and evaluated the submitted evidence, and she determined that it was in the best interests of the child to grant petitioner father permanent custody (id.).
Petitioner has lived and been employed in New York throughout the child’s life, and he has sufficient resources to provide a stable home and meet the educational needs of his son in this state, where the child has also lived for the majority of his life. Respondent, by contrast, has moved to a number of states in *134the last four years, and although the educational opportunities available in other states have not been deemed deficient, it was the view of the referee that continuity, including the extra educational services and tutoring that petitioner has obtained for his son in New York, are important to the child’s intellectual and emotional needs.
Accordingly, we defer to the referee’s conclusion that awarding the petitioner permanent custody and awarding the respondent liberal visitation is in the child’s best interests (see Matter of Irene O., 38 NY2d 776, 778 [1975]). Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.